                              Case 19-11574-LSS                   Doc 15          Filed 07/23/19             Page 1 of 2

 Information to identify the case:
 Debtor 1              Donald Michael Allan                                                     Social Security number or ITIN           xxx−xx−4597
                       First Name   Middle Name    Last Name                                    EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                                       Social Security number or ITIN _ _ _ _
                       First Name   Middle Name    Last Name
 (Spouse, if filing)
                                                                                                EIN     _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court               District of Delaware
                                                                                                Date case filed for chapter 11 7/17/19
 Case number:          19−11574−LSS

Official Form 309E (For Individuals or Joint Debtors)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   12/17

For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. Creditors who assert that the debtors are not entitled to a discharge of any debts or
who want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines
specified in this notice. (See line 10 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

Valid Picture ID is required for access to the J. Caleb Boggs Federal Building. Additionally, Debtor(s) must also present
photo ID plus original verification of his/her social security number to the Bankruptcy Trustee. If you do not have a
photo ID and/or original verification of your social security number, please contact the Office of the United States
Trustee's (302−573−6491).
                                               About Debtor 1:                                              About Debtor 2:
 1. Debtor's full name                         Donald Michael Allan

 2. All other names used in the
    last 8 years

 3. Address                                    15914 Willow Creek Rd.
                                               Lewes, DE 19958

 4. Debtor's attorney                          Shannon Dougherty Humiston
      Name and address                         McCarter & English, LLP                                   Contact phone 302−984−6344
                                               405 N. King St.
                                               8th Floor                                                 Email shumiston@mccarter.com
                                               Wilmington, DE 19801

 5. Bankruptcy clerk's office                                                                             Hours open: Monday − Friday 8:00 AM − 4:00
      Documents in this case may be filed                                                                 PM
      at this address.                         824 Market Street, 3rd Floor
      You may inspect all records filed in     Wilmington, DE 19801                                       Contact phone 302−252−2900
      this case at this office or online at
      www.pacer.gov.                                                                                      Date: 7/23/19

                                                                                                           For more information, see page 2 >




Official Form 309E (For Individuals or Joint Debtors)                    Notice of Chapter 11 Bankruptcy Case                                         page 1
                              Case 19-11574-LSS                        Doc 15           Filed 07/23/19               Page 2 of 2
Debtor Donald Michael Allan                                                                                                      Case number 19−11574−LSS

 6. Meeting of creditors
     Debtors must attend the meeting to         August 20, 2019 at 01:30 PM
     be questioned under oath. In a joint                                                                        Location:
                                                The meeting may be continued or adjourned to a later
                                                                                                                 844 King Street, Room 3209,
     case, both spouses must attend.                                                                             Wilmington, DE 19801
     Creditors may attend, but are not          date. If so, the date will be on the court docket.
     required to do so.

 7. Deadlines                     File by the deadline to object to discharge or to challenge                                  First date set for hearing on
     The bankruptcy clerk's       whether certain debts are dischargeable:                                                     confirmation of plan. The court will
     office must receive these                                                                                                 send you a notice of that date later.
     documents and any
     required filing fee by the   You must file a complaint:                                                                   Filing deadline for
     following deadlines.                                                                                                      dischargeability complaints:
                                            •   if you assert that the debtor is not entitled to receive a discharge of any
                                                debts under 11 U.S.C. § 1141(d)(3) or
                                            •   if you want to have a debt excepted from discharge under 11 U.S.C. §
                                                523(a)(2), (4), or (6).


                                  Deadline for filing proof of claim:                                                          Not yet set. If a deadline is set, the
                                                                                                                               court will send you another notice.
                                  A proof of claim is a signed statement describing a creditor's claim. A proof of
                                  claim form may be filed either electronically or as a paper document. For more
                                  information on how to file a Proof of Claim, visit the Delaware Bankruptcy Court's
                                  website at http://www.deb.uscourts.gov/claims−information.

                                  Your claim will be allowed in the amount scheduled unless:

                                            • your claim is designated as disputed, contingent, or unliquidated;
                                            • you file a proof of claim in a different amount; or
                                            • you receive another notice.
                                  If your claim is not scheduled or if your claim is designated as disputed,
                                  contingent, or unliquidated, you must file a proof of claim or you might not be paid
                                  on your claim and you might be unable to vote on a plan. You may file a proof of
                                  claim even if your claim is scheduled.

                                  You may review the schedules at the bankruptcy clerk's office or online at
                                  www.pacer.gov.

                                  Secured creditors retain rights in their collateral regardless of whether they file a
                                  proof of claim. Filing a proof of claim submits a creditor to the jurisdiction of the
                                  bankruptcy court, with consequences a lawyer can explain. For example, a
                                  secured creditor who files a proof of claim may surrender important nonmonetary
                                  rights, including the right to a jury trial.


                                  Deadline to object to exemptions:                                                            Filing Deadline:
                                  The law permits debtors to keep certain property as exempt. If you believe that              28 days after the conclusion of the
                                  the law does not authorize an exemption claimed, you may file an objection.                  meeting of creditors

                                                If you are a creditor receiving mailed notice at a foreign address, you may file a motion asking the court to
 8. Creditors
    address
              with a foreign                    extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                                any questions about your rights in this case.

                                                Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                                court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
 9. Filing a Chapter 11
    bankruptcy case
                                                and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                                hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee
                                                is serving, the debtor will remain in possession of the property and may continue to operate the debtor's
                                                business.

                                                Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of a debt.
                                                See 11 U.S.C. § 1141(d). However, unless the court orders otherwise, the debts will not be discharged until
                                                all payments under the plan are made. A discharge means that creditors may never try to collect the debt
                                                from the debtors personally except as provided in the plan. If you believe that a particular debt owed to you
 10. Discharge of debts                         should be excepted from the discharge under 11 U.S.C. § 523 (a)(2), (4), or (6), you must file a complaint
                                                and pay the filing fee in the bankruptcy clerk's office by the deadline. If you believe that the debtors are not
                                                entitled to a discharge of any of their debts under 11 U.S.C. § 1141 (d)(3), you must file a complaint and pay
                                                the filing fee in the clerk's office by the first date set for the hearing on confirmation of the plan. The court will
                                                send you another notice telling you of that date.

                                                The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed
 11. Exempt property                            as exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                                believe that the law does not authorize an exemption that the debtors claim, you may file an objection. The
                                                bankruptcy clerk's office must receive the objection by the deadline to object to exemptions in line 7.


Official Form 309E (For Individuals or Joint Debtors)                         Notice of Chapter 11 Bankruptcy Case                                               page 2
